In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
VANYA TAYLOR, on behalf of     *
ZT, a minor child,             *                     No. 14-146V
                               *                     Special Master Christian J. Moran
                   Petitioner, *
                               *
v.                             *                     Filed: December 29, 2014
                               *
SECRETARY OF HEALTH            *                     Stipulation; Tetanus- diphtheria-
      AND HUMAN SERVICES, *                          acellular pertussis (“Tdap”) vaccine;
                               *                     Guillain-Barré Syndrome (“GBS”).
                   Respondent. *
*********************

Roger Johnson, Johnson, Vorhees & Martucci, Joplin, MO, for Petitioner;
Justine Daigneault, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On December 22, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Vanya Taylor, on behalf of her son, ZT, on
February 24, 2014. In her petition, Ms. Taylor alleged that the Tetanus-
diphtheria- acellular pertussis (“Tdap”) vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which ZT received on July
25, 2011, caused him to developed Guillain-Barré Syndrome (“GBS”). Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on behalf of ZT as a result of his condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Respondent denies that the Tdap vaccine caused ZT’s GBS or any other
injury or his current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages. The payments provided for in this
paragraph shall be made as set forth in the attached stipulation. 2

       Damages awarded in that stipulation include:

       The Secretary of Health and Human Services agrees to purchase an
       annuity contract from the Life Insurance Company for the benefit of
       ZT, pursuant to which the Life Insurance Company will agree to make
       payments periodically to ZT for all damages that would be available
       under 42 U.S.C. § 300aa-15(a), as follows:

       Beginning April 28, 2016, $14,084.55 payable annually for a period of
       ten (10) years certain.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case14-146V according to this decision
and the attached stipulation.3



       2
         The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

           a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

           b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa I, or Aaa;

           c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
              AA, AA+, or AAA;

           d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
              Rating: AA-, AA, AA+, or AAA.

       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

      IT IS SO ORDERED.

                                            s/ Christian J. Moran
                                            Christian J. Moran
                                            Special Master




                                        3
Case 1:14-vv-00146-UNJ Document 24 Filed 12/22/14 Page 1 of 6
Case 1:14-vv-00146-UNJ Document 24 Filed 12/22/14 Page 2 of 6
Case 1:14-vv-00146-UNJ Document 24 Filed 12/22/14 Page 3 of 6
Case 1:14-vv-00146-UNJ Document 24 Filed 12/22/14 Page 4 of 6
Case 1:14-vv-00146-UNJ Document 24 Filed 12/22/14 Page 5 of 6
Case 1:14-vv-00146-UNJ Document 24 Filed 12/22/14 Page 6 of 6